Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 20170107758) in view of Popoat (US 5663621).
As to claim 1, Hall is directed to a solar power system (e.g. Fig 38) comprising:
A solar panel adapted to generate energy (3712); 
A battery (3710) adapted to be charged by the current generated by the solar panel (3710; paragraph 0139); 
A sensor (paragraph 0106);
A processor adapted to monitor the charge of the battery and to predict the amount of energy that will be available from the battery (paragraph 0106).
Hall teaches that the solar panel charges the battery (paragraph 0139) and teaches the battery level being indicated (paragraph 0106 which necessarily requires a sensor) but does not specifically teach a sensor adapted to generate signals indicating amount of energy generated by the solar panel.
However, a skilled artisan reading the reference as a whole at the time the invention was filed would have found it obvious to adapt a sensor (multiple sensors indicated at paragraph 0158 and sensors connected to the controller at 0131) to generate signals indicating amount of energy generated by the solar panel to monitor the output of the solar panel which charges the battery with a reasonable expectation of success.
Further Hall teaches receiving signals regarding sunrise/sunset (time of day; paragraph 0142) as well as GPS/compass sensors to determine position/orientation (paragraph 0156) and /or with a calendar, timer, or alarm clock (paragraph 0180) and also teaches data being gathered from external sensors (paragraph 0158).  
Popat is directed to a solar powered device utilizing solar tracking (abstract) and a non-volatile memory to hold a lookup table with solar device information as a function of day/time of year for the location of the host (C13L3-25).
While the prior art does not explicitly teach the processor receiving signals from the sensor over predetermined periods of time on separate days in different seasons, to thereby generate individualized sample data on the amount of the energy generated by the solar panel in different seasons, a skilled artisan would readily appreciate that the use of a lookup table to compare sample data in such a configuration is well-known and widely understood, as taught by Popat.  Additionally, the desire to create a lookup table, as instantly described, is a well-known methodology that would be readily appreciated by a skilled artisan without undue experimentation and/or improper hindsight.  Therefore, it would have been within purview of a skilled artisan to modify Hall with Popat to arrive at the instant invention without improper hindsight and/or undue experimentation.
As such, the reference is open to a configuration in which the processor using the stored data (on non-transitory memory; paragraph 1185) to predict the amount of energy available from the battery on a particular day.
Regarding claim 2, the prior art teaches whereby a user can receive information about the predicted about of energy from the battery (0106).
Regarding claim 3, the prior art teaches a smart device running an app (paragraph 0125).
Regarding claim 4, though the reference does not explicitly teach the processor receiving online weather data and combines with the stored data, the prior art teaches using GPS and coordinate data as well as calendar and timer data (paragraph 0180 and 0156).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize weather data as well as GPS and coordinate data with a reasonable expectation of success.
Regarding claim 5, the prior art teaches the solar power system providing energy to a home automation device (abstract; paragraph 0010, 0133 and Fig 37).
Regarding claim 6, the prior art teaches the home automation device being a motorized window covering (abstract; paragraph 0010, 0133, and Fig. 37).
Regarding claim 7, the prior art teaches the home automation device being programmable by a user and wherein the programming options available on a particular day take into account the predicted amount of energy (paragraph 0100).
Regarding claim 10, the prior art teaches a sensor configured to generate signals related to an environmental condition wherein a processor being adapted to receive the signals from the sensor and operate the automated home device in response appropriate to environmental condition (paragraph 0107 teaches open/close at sunrise/sunset).
As to claim 11, Hall is directed to a solar powered automated window system (abstract; Figure 37), comprising:
One or more automated window components selected from a sliding window, hinged window, window covering (window covering/blind, 100) each comprising an actuator and controller (paragraph 0069-0071); 
A solar panel adapted to generate energy for the window components (3712; paragraph 0131); 
A battery adapted to be charged by the solar panel (paragraph 0139); 
A sensor adapted to generate signals indicating amount of current and voltage of the solar panel (paragraph 0132); 
A second controlled adapted to regular the charging of the battery and processor adapted to monitor the charge of the battery and to predict the amount of energy that will be available (paragraph 0106);
A user interface for providing instructions to the first controller (paragraph 0101);
Wherein the processor comprises non-transitory memory for storing data (on non-transitory memory; paragraph 1185); 
Wherein the user interface is adapted to receive information about the predicted amount of energy available for the one or more window components (paragraph 0100).
Hall teaches receiving signals regarding sunrise/sunset (time of day; paragraph 0142) as well as GPS/compass sensors to determine position/orientation (paragraph 0156) and /or with a calendar, timer, or alarm clock (paragraph 0180) and also teaches data being gathered from external sensors (paragraph 0158).  While the prior art does not explicitly teach the processor receiving signals from the current/voltage sensor over predetermined periods of time on separate days in different seasons, to thereby generate individualized sample data on the amount of the energy generated by the solar panel in different seasons, a skilled artisan would readily appreciate that the use of a lookup table to compare sample data in such a configuration is well known and widely understood.  
Popat is directed to a solar powered device utilizing solar tracking (abstract) and a non-volatile memory to hold a lookup table with solar device information as a function of day/time of year for the location of the host (C13L3-25).
While the prior art does not explicitly teach the processor receiving signals from the sensor over predetermined periods of time on separate days in different seasons, to thereby generate individualized sample data on the amount of the energy generated by the solar panel in different seasons, a skilled artisan would readily appreciate that the use of a lookup table to compare sample data in such a configuration is well-known and widely understood, as taught by Popat.  Additionally, the desire to create a lookup table, as instantly described, is a well-known methodology that would be readily appreciated by a skilled artisan without undue experimentation and/or improper hindsight.  Therefore, it would have been within purview of a skilled artisan to modify Hall with Popat to arrive at the instant invention without improper hindsight and/or undue experimentation.
As such, the reference is open to a configuration in which the processor using the stored data (on non-transitory memory; paragraph 1185) to predict the amount of energy available from the battery on a particular day.
Regarding claim 12, though the reference does not explicitly teach the processor receiving online weather data and combines with the stored data, the prior art teaches using GPS and coordinate data as well as calendar and timer data (paragraph 0180 and 0156).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize weather data as well as GPS and coordinate data with a reasonable expectation of success.
Regarding claim 13, the prior art teaches the home automation device being programmable by a user and wherein the programming options available on a particular day take into account the predicted amount of energy (paragraph 0100).
Regarding claims 8-9 and 14-16, the prior art teaches using the power management module (3930) to track power levels and useage trends of the window blind (instant automation device) to make or suggest power utilization adjustments (paragraph 0185).  Though the reference does not explicitly teach the invention being adapted to block a programming option when the predicted energy available is insufficient to complete the programming option, a skilled artisan would have found it obvious to modify the power management module to be capable of blocking a programming option when the battery is insufficient as well as preserving energy for emergency operation and night hours.  The prior art reference is already tracking power level and useage trends for a given automation device and is therefore capable of the adapted language if such a feature was desired by the homeowner/user in this configuration.
Regarding claim 17, the prior art teaches the interface adapted to alert user when energy available is approaching insufficient amount to power the system (paragraph 0138).
Regarding claim 18, the prior art teaches the user interface adapted to send and receive information over a cloud-based network (paragraph 0134).
Regarding claim 19, the prior art teaches the user interface being integrated with a smart device (0101 and 0169).
Regarding claim 20, the prior art teaches a sensor configured to generate a signal related to an environmental condition, and wherein a processor is adapted to receive the signal from the sensor and operate the actuator to move the automated window component to an open or closed position as appropriate (paragraph 0121 teaches an external light sensor to have blind automatically open at sunrise; paragraph 0122)
Response to Arguments
Applicant’s arguments, filed 8/4/22, with respect to the rejection(s) of the pending claims under Hall have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Popat (US 5663621).Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/Primary Examiner, Art Unit 1726